122 F.3d 1069
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Arnold D. ARIAS, Plaintiff-Appellant,v.CHAFFEY COMMUNITY COLLEGE DISTRICT;  Jerry W. Young;  JamesE. Barton;  Isabel Scully;  Trudy Thomas;  StephenW. Menzel, Defendants-Appellees.
No. 96-55228.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997**Decided Aug. 29, 1997.

Appeal from the United States District Court for the Central District of California, No. CV-95-00001-RT;  Robert J. Timlin, District Judge, Presiding.
Before:  SCHROEDER, KOZINSKI, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Arnold D. Arias appeals pro se the district court's summary judgment in favor of defendants in Arias's action alleging violations of 42 U.S.C. §§ 1983, 1985, & 1986, race discrimination, and state claims.  We have jurisdiction pursuant to 28 U.S.C. § 1291.


3
After a de novo review, see Miller v. County of Santa Cruz, 39 F.3d 1030, 1032 (9th Cir.1994) (res judicata);  Washington v. Garrett, 10 F.3d 1421, 1428 (9th Cir.1993) (statute of limitations);  Allah v. Superior Court, 871 F.2d 887, 890 (9th Cir.1989) (lack of subject matter jurisdiction), we affirm for the reasons stated in the magistrate judge's report and recommendation filed on December 14, 1995, which was adopted by the district court in an order entered on January 17, 1996.


4
Arias contends that he was entitled to a jury trial under the Seventh Amendment.  Because no question of material fact exists in this case, a jury trial is unnecessary.  See Sengupta v. Morrison-Knudsen Co., 804 F.2d 1072, 1077 n. 3 (9th Cir.1986).


5
All of Arias's pending motions are denied as moot.


6
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3